Case 1:14-cv-01012-JTN-SJB ECF No. 42, PageID.3228 Filed 02/02/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 ERVINE LEE DAVENPORT,

        Petitioner,
                                                                     Case No. 1:14-cv-1012
 v.
                                                                     HON. JANET T. NEFF
 DUNCAN MACLAREN,

        Respondent.
 _________________________/

                                             ORDER

       This is a habeas corpus action filed by a state prisoner pursuant to 28 U.S.C. § 2254.

Petitioner filed an Emergency Motion for Bond Pending Complete Enforcement of Habeas Relief

or, in the Alternative, Pending Appeal (ECF No. 31). The matter was referred to the Magistrate

Judge, who issued a Report and Recommendation on January 7, 2021, recommending that this

Court deny the motion without prejudice to allow Petitioner to refile it with the Sixth Circuit. The

Report and Recommendation was duly served on the parties. No objections have been filed. See

28 U.S.C. § 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 41) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Emergency Motion for Bond Pending Complete

Enforcement of Habeas Relief or, in the Alternative, Pending Appeal (ECF No. 31) is DENIED

without prejudice to refile with the United States Court of Appeals for the Sixth Circuit.



Dated: February 2, 2021                                        /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge
